Case: 16-40179      Document: 00513744324         Page: 1    Date Filed: 11/02/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 16-40179
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                        November 2, 2016
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

JULIAN DOMINGUEZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 2:15-CR-818-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Julian Dominguez appeals the 34-month, below-guidelines prison
sentence he received following his plea of guilty to illegally reentering the
United States.      In this court, he argues that the district court erred at
sentencing by prohibiting counsel’s argument regarding cultural assimilation
when such arguments are permitted by the commentary to U.S.S.G. § 2L1.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40179     Document: 00513744324        Page: 2   Date Filed: 11/02/2016


                                     No. 16-40179

     Although he contends that the district court curtailed counsel’s
arguments, Dominguez presented facts regarding his cultural assimilation to
the court on his own behalf and has furnished no additional facts that he was
prohibited from presenting.     Furthermore, in imposing a below-guidelines
sentence,   the   district   court    acknowledged     Dominguez’s     assimilation
arguments and explicitly relied on Dominguez’s community ties. See § 2L1.2,
comment. (n.9). Dominguez has shown no error, plain or otherwise. See United
States v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008). Thus, his sentence is
AFFIRMED.




                                          2